DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
With respect to applicant’s amendments that call for being able to convert voice input from a voice form into a text form before carrying out processing and also stopping executing at least one function in response to receiving a user input and skipping executing the function regarding the first command and executing the function regarding the second command in response to receiving a user input, the examiner maintains. The Shin reference discloses a system where a voice input command is able to be converted to text via STT before processing the commands (Shin, pg. 11, lines 21-40; pg. 17, lines 21-40).
The Shin reference teaches a system that detects a voice command instruction input by a user, whereby when the voice instruction detection is not clear, the system provides a plurality of options for a user to clarify the aforementioned voice command instruction (read as the subsequent first and second objects), wherein the user could either choose to skip the command to input a secondary command, choose a clarified version to execute the current command or wait a predetermined period of time after which the current command is executed (Shin, pg. 14, lines 25-39: when voice input command is low(error) then a display corresponding to the desired function is displayed on the screen prompting the user to select the actual desired function to execute; wherein the selected desired function is executed once selected by a user. The ability to wait after the command has been received before executing the current command reads on temporary stopping executing in response to a user input/command); whereby whether or not the subsequent options only appear when the initial voice command is low does not teach away from applicant’s invention and instead reads to the ability to provide a plurality of objects after a system receives a voice command as the applicant does not specify specifics regarding why and how the first and second objects are obtained. The ability for one of the plurality of options of the Shin system to wait for a predetermined time and then go one to execute the current command reads on the temporarily stop ability of the first object since a wait is essentially a ‘stop’ and the wait being only for a predetermined period implies that the wait/stop is temporarily. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-11, 13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, KR20100058318, in view of Heide, US Patent Pub. 20160118048 A1. (The Shin reference is cited in IDS filed 3/6/2020)
Re Claim 1, Shin discloses an electronic device comprising: a microphone (pg. 20, 2nd paragraph: voice input through microphone); a display (pg. 14, lines 25-39: display); and a processor configured to: obtain a voice input through the microphone (pg. 20, 2nd paragraph: voice input through microphone); convert the obtained voice input from a voice form into a text form (Shin, pg. 11, lines 21-40; pg. 17, lines 21-40: a voice input command is able to be converted to text via STT before processing the commands); identify whether the converted voice input corresponds to an instruction that is set to execute at least one function regarding each of at least one command (pg. 22, 1st paragraph: when voice input to control a function detects an error, the system is able to fix said voice input error); in response to identifying that the converted voice input corresponds to the set instruction, perform an action for executing the at least one function (pg. 14, lines 25-39: when voice input command is low(error) then a display corresponding to the desired function is displayed on the screen prompting the user to select the actual desired function to execute; wherein the selected desired function is executed once selected by a user); through the display, display at least one object for controlling the action for executing the at least one function regarding each of the at least one command, while executing the at least one function regarding each of the at least one command (pg. 14, lines 25-39: when voice input command is low(error) then a display corresponding to the desired function is displayed on the screen prompting the user to select the actual desired function to execute; wherein the selected desired function is executed once selected by a user), wherein the at least one object comprises a first object and a second object (pg. 14, lines 25-39: the Shin reference teaches a system that detects a voice command instruction input by a user, whereby when the voice instruction detection is not clear, the system provides a plurality of options for a user to clarify the aforementioned voice command instruction (read as the subsequent first and second objects), wherein the user could either choose to skip the command to a input a secondary command, choose a clarified version execute the current command or wait a predetermined period of time after which the current command is executed); and in response to receiving a user input on the at least one object, control the action for executing the at least one function (pg. 14, lines 25-39: when voice input command is low(error) then a display corresponding to the desired function is displayed on the screen prompting the user to select the actual desired function to execute; wherein the selected desired function is executed once selected by a user), in response to receiving a user input on the first object, temporarily stopping executing the at least one function regarding the each of the at least one command, in response to receiving a user input on the second object while executing the function regarding the first command, skipping executing the function regarding the first command and executing the function regarding the second command (pg. 14, lines 25-39: the Shin reference teaches a system that detects a voice command instruction input by a user, whereby when the voice instruction detection is not clear, the system provides a plurality of options for a user to clarify the aforementioned voice command instruction (read as the subsequent first and second objects), wherein the user could either choose to skip the command to a input a secondary command, choose a clarified version execute the current command or wait a predetermined period of time after which the current command is executed; whereby whether or not the subsequent options only appear when the initial voice command is low does not teach away from applicant’s invention and instead reads to the ability to provide a plurality of objects after a system receives a voice command as the applicant does not specify specifics regarding why and how the first and second objects are obtained. The ability for one of the plurality of options of the Shin system to wait for a predetermined time and then go one to execute the current command reads on the temporarily stop ability of the first object since a wait is essentially a ‘stop’ and the wait being only for a predetermined period implies that the wait/stop is temporarily); but fails to disclose a shortcut instruction that is set to execute at least one function regarding at least one command comprising a first command and a second command, wherein the shortcut instruction is set to execute a function regarding the command, followed by a function regarding the second command in sequence. However, Heide discloses a system that teaches the concept of utilizing a voice command shortcut that may be used in place of first and second voice commands; whereby the voice command shortcut is able to execute the first and second voice command sequentially (Heide, abstract; paras 0005, 0011, 0013, 0030, 0035-0036, 0039; claims 1, 5, 8, 11, 20). It would have been obvious to modify the Shin reference such that it utilizes a shortcut voice command as taught in Heide, to execute the plurality of sequentially voice commands within Shin for the purpose of making the controlling the Shin system more user friendly and convenient. 
Re Claim 3, the combined teachings of Shin and Heide disclose the electronic device of claim 1, wherein the processor is configured to: in response to receiving the user input on the first object, display a third object through the display (Shin, pg. 14, lines 25-39: the Shin reference teaches a system that detects a voice command instruction input by a user, whereby when the voice instruction detection is not clear, the system provides a plurality of options for a user to clarify the aforementioned voice command instruction (read as the subsequent first and second objects), wherein the user could either choose to skip the command to a input a secondary command, choose a clarified version execute the current command or wait a predetermined period of time after which the current command is executed; whereby whether or not the subsequent options only appear when the initial voice command is low does not teach away from applicant’s invention and instead reads to the ability to provide a plurality of objects after a system receives a voice command as the applicant does not specify specifics regarding why and how the first and second objects are obtained. The ability for one of the plurality of options of the Shin system to wait for a predetermined time and then go one to execute the current command reads on the temporarily stop ability of the first object since a wait is essentially a ‘stop’ and the wait being only for a predetermined period implies that the wait/stop is temporarily); and in response to receiving a user input on the third object, display a screen for correcting the at least one command through the display (Shin, pg. 14, lines 25-39: the Shin reference teaches a system that detects a voice command instruction input by a user, whereby when the voice instruction detection is not clear, the system provides a plurality of options for a user to clarify the aforementioned voice command instruction (read as the subsequent first and second objects), wherein the user could either choose to skip the command to a input a secondary command, choose a clarified version execute the current command or wait a predetermined period of time after which the current command is executed; whereby whether or not the subsequent options only appear when the initial voice command is low does not teach away from applicant’s invention and instead reads to the ability to provide a plurality of objects after a system receives a voice command as the applicant does not specify specifics regarding why and how the first and second objects are obtained. The ability for one of the plurality of options of the Shin system to wait for a predetermined time and then go one to execute the current command reads on the temporarily stop ability of the first object since a wait is essentially a ‘stop’ and the wait being only for a predetermined period implies that the wait/stop is temporarily).
Re Claim 5, the combined teachings of Shin and Heide disclose the electronic device of claim 1, wherein the processor is configured to obtain the shortcut instruction and the at least one command by using the microphone (Shin, pg. 20, 2nd paragraph: voice input through microphone is selected from the Markush claim language).
Re Claim 6, the combined teachings of Shin and Heide disclose the electronic device of claim 5, wherein the processor is configured to further obtain the at least one command by selecting of (i) a command related to an application or service provided by a voice recognition application (Shin, pg. 14, lines 25-39: when voice input command is low(error) then a display corresponding to the desired function is displayed on the screen prompting the user to select the actual desired function to execute; wherein the selected desired function is executed once selected by a user; wherein; ’(i)’ is selected from the Markush claim language).
Re Claim 7, the combined teachings of Shin and Heide disclose the electronic device of claim 6, wherein the processor is configured to: highlight a correctable portion in the at least one command through the display (Shin, pg. 23, 1st paragraph continued from 2nd paragraph of pg. 22: highlight the portion of the voice command that contains the error and prompt user for appropriate correction thereafter); and based on receiving a user input, correct the correctable portion (Shin, pg. 23, 1st paragraph continued from 2nd paragraph of pg. 22: highlight the portion of the voice command that contains the error and prompt user for appropriate correction thereafter).
Re Claim 8, the combined teachings of Shin and Heide disclose the electronic device of claim 5, wherein the processor is configured to: while (i) setting the shortcut instruction and the at least one command or (ii) executing the at least one function, receive a user input on a fourth object (Shin, pg. 14, lines 25-39: when voice input command is low(error) then a display corresponding to the desired function is displayed on the screen prompting the user to select the actual desired function to execute; wherein the selected desired function is executed once selected by a user; whereby the process repeats itself to multiple objects(error corrections) as long as the voice input command is low (error)); and in response to receiving the user input on the fourth object, identify the at least one function is executable (Shin, pg. 14, lines 25-39: when voice input command is low(error) then a display corresponding to the desired function is displayed on the screen prompting the user to select the actual desired function to execute; wherein the selected desired function is executed once selected by a user; whereby the process repeats itself to multiple objects(error corrections) as long as the voice input command is low (error)).
Re Claim 9, the combined teachings of Shin and Heide disclose the electronic device of claim 8, wherein the processor is configured to, based on identifying that the at least one function is not executable, highlight a portion that causes the at least one function to be not executed in the at least one command (Shin, pg. 23, 1st paragraph continued from 2nd paragraph of pg. 22: highlight the portion of the voice command that contains the error and prompt user for appropriate correction thereafter).
Re Claim 10, the combined teachings of Shin and Heide disclose the electronic device of claim 1, wherein the processor is configured to display, through the display, the at least one object not to overlap information indicating a result of executing the at least one function (Shin, pg. 21, 1st paragraph continued from 2nd paragraph of pg. 20: overlapping portions are omitted).
Claim 11 has been analyzed and rejected according to claim 1.
Claim 13 has been analyzed and rejected according to claim 3.
Claim 15 has been analyzed and rejected according to claim 5.
Claim 16 has been analyzed and rejected according to claim 6.
Claim 17 has been analyzed and rejected according to claim 7.
Claim 18 has been analyzed and rejected according to claim 8.
Claim 19 has been analyzed and rejected according to claim 9.
Claim 20 has been analyzed and rejected according to claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                  				7/24/2022